          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 1 of 59




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


(1) JENNIFER LYNN CROMBIE,


                                 Plaintiff,
vs.


(1) EQUIFAX INFORMATION
SERVICES LLC;
(2) EXPERIAN INFORMATION
SOLUTIONS, INC.;
(3) TRANS UNION, LLC;
(4) CAPITAL ONE SERVICES, LLC;
                                                      CASE NO.: CIV-21-98-D
(5) JPMORGAN CHASE HOLDINGS,                      I
LLC;                                                  JURY TRIAL DEMANDED
(6) TRUIST BANK;
(7) SYNCHRONY BANK;
(8) TD BANK, N.A.;
(9) CORTRUST BANK, N.A.;
(10) BANK OF AMERICA, N.A.;
(11) HY CITE ENTERPRISES, LLC;
(12) AFFIRM HOLDINGS, INC.; and
(13) LVNV FUNDING, LLC,


                              Defendants.


                                    COMPLAINT

      Jennifer Lynn Crombie (“Plaintiff”) brings this Complaint against Equifax

Information Services LLC (“Equifax”); Experian Information Solutions, Inc. (“Experian”);


                                              1
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 2 of 59




Trans Union, LLC (“Trans Union”) (collectively, “the credit bureau defendants”); Capital

One Services, LLC (“Capital One”); JPMorgan Chase Holdings, LLC (“JPMorgan

Chase”); Truist Bank (“Truist Bank”); Synchrony Bank, N.A. (“Synchrony Bank”); TD

Bank, N.A. (“TD Bank”); CorTrust Bank, N.A. (“CorTrust Bank”); Bank of America, N.A.

(“Bank of America”); Hy Cite Enterprises, LLC (“Hy Cite Corporation”); Affirm

Holdings, Inc. (“Affirm, Inc.”); and LVNV Funding, LLC (“LVNV Funding”)

(collectively, “the furnisher defendants”) (all collectively, “Defendants”), for actual,

statutory, and punitive damages, costs, and attorney’s fees, for violations of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. §§ 1681, et seq., arising out of the credit bureau

defendants’ mixing of Plaintiff’s credit files with at least one unrelated consumer who has

an entirely different last name, address, and Social Security number, and the furnisher

defendants’ repeated failure to investigate Plaintiff’s credit disputes and accurately instruct

the credit bureau defendants to modify, delete, or permanently block credit account

information that does not belong to Plaintiff.

                                PRELIMINARY STATEMENT

       1.     The computerization of our society has resulted in a revolutionary increase

in the accumulation and processing of data concerning individual citizens. Data

technology, whether it be used by businesses, banks, the Internal Revenue Service or other

institutions, allows information concerning individuals to flow immediately to requesting

parties. Such timely information is intended to lead to faster and better decision-making by

its recipients, and all of society should benefit from the resulting convenience and

efficiency.


                                              2
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 3 of 59




      2.      Unfortunately, however, this information has also become readily available

for and subject to mishandling and misuse. Individuals can sustain substantial damage, both

emotionally and economically, whenever inaccurate information or fraudulent information

is disseminated about them.

       3.     The ongoing technological advances in the area of data processing have

resulted in a boon for the companies that accumulate and sell data concerning individuals’

credit histories and other personal information. Such companies are commonly known as

consumer reporting agencies (“CRAs”).

       4.     Theses CRAs sell to readily paying subscribers (i.e., retailers, landlords,

lenders, automobile dealers, potential employers, and other similar interested parties)

information commonly called “consumer reports,” concerning individuals who may be

applying for retail credit, to lease an apartment, to obtain a mortgage, auto loan,

employment, or the like.

       5.     “Credit is the lifeblood of the modern American economy, and for the

American consumer access to credit has become inextricably tied to consumer credit scores

as reported by credit reporting agencies.” Burke v. Experian Info. Sols., Inc., 2011 WL

1085874, at *1 (E.D. Va. Mar. 18, 2011).

       6.     Congress made the following findings when it enacted the FCRA in 1970:

       1) The banking system is dependent upon fair and accurate credit reporting.
          Inaccurate credit reports directly impair the efficiency of the banking system,
          and unfair credit reporting methods undermine the public confidence which is
          essential to the continued functioning of the banking system.




                                            3
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 4 of 59




       2) An elaborate mechanism has been developed for investigating and evaluating
          the credit worthiness, credit standing, credit capacity, character, and general
          reputation of consumers.

       3) Consumer reporting agencies have assumed a vital role in assembling and
          evaluation consumer credit and other information on consumers.

       4) There is a need to ensure that consumer reporting agencies exercise their grave
          responsibilities with fairness, impartiality, and a respect for the consumer’s right
          to privacy.

15 U.S.C. § 1681(a)(1-4). Thus, one of the fundamental purposes of the FCRA is “to

require that consumer reporting agencies adopt reasonable procedures for meeting the

needs of commerce for consumer credit, personnel, insurance, and other information in a

manner which is fair and equitable to the consumer, with regard to the confidentiality,

accuracy, relevancy, and proper utilization of such information in accordance with the

requirements of this subchapter.” 15 U.S.C. § 1681(b). Accordingly, “[t]he FCRA evinces

Congress’ intent that consumer reporting agencies, having the opportunity to reap profits

through the collection and dissemination of credit information, bear ‘grave

responsibilities’”. Cushman v. Trans Union, 115 F.3d 220, 225 (3d Cir. 1997).

       7.     Since 1970, when Congress enacted the FCRA, as amended, 15 U.S.C.

§ 1681 et seq., federal law has required CRAs to have in place and to utilize reasonable

procedures “to assure the maximum possible accuracy” of the personal and financial

information that they compile and sell about individual consumers.

       8.     “Mixed files” create a false description and representation of a consumer’s

credit history.




                                              4
             Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 5 of 59




       9.      A “mixed file” occurs when personal and credit information belonging to

Consumer B appears in one or more of Consumer A’s credit files.

       10.     The Federal Trade Commission defined a mixed credit file as a file that

“refers to a Consumer Report in which some or all of the information pertains to Persons

other than the Person who is the subject of that Consumer Report.” F.T.C. v. TRW, Inc.,

784 F. Supp. 361, 362 (N.D. Tex. 1991).

       11.     Mixed files are not a new phenomenon. Equifax, Experian, and Trans Union

have been on notice of the existence of mixed files, and the fact that their procedures for

creating credit files, including their matching algorithms, are prone to frequently cause

mixed files, for over thirty (30) years. See Thompson v. San Antonia Retail Merchants

Ass’n, 682 F.2d 509, 511 (5th Cir. 1982).

       12.     More recently, Equifax, Experian, and Trans Union have been the subject of

numerous state attorney general actions relating to their mixed file problems.

       13.     For example, in 2015, the New York Attorney General filed charges and

settled claims with Equifax, Experian, and Trans Union over mixed files.1 See In the Matter

of Eric T. Schneiderman, Attorney General of the State of New York v. Experian

Information Solutions, Inc.; Equifax Information Services, LLC; and Trans Union LLC.

       14.     Notwithstanding Equifax, Experian, and Trans Union’s notice and being

subject to repeated enforcement actions, mixed files persist despite consumers’ unique


1
 https://ag.ny.gov/press-release/2015/ag-schneiderman-announces-groundbreaking-
consumer-protection-settlement-three Last visited January 24, 2021; see also
https://ag.ny.gov/pdfs/CRA%20Agreement%20Fully%20Executed%203.8.15.pdf Last
visited January 24, 2021.

                                             5
             Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 6 of 59




personal identifying information, such as Social Security numbers, dates of birth, and

addresses.

       15.     Further, mixed files result in the disclosure of a consumer’s most personal

identifying and financial information absent the consumer’s knowledge or consent, or both.

       16.     Equifax, Experian, and Trans Union have each been sued thousands of times

wherein an allegation was made that Equifax, Experian, and Trans Union violated the

FCRA. Moreover, Equifax, Experian, and Trans Union are sued, at a minimum, hundreds

of times each year wherein an allegation is made that they mixed a consumers’ credit file

with that of another person.

       17.     Private FCRA lawsuits have resulted in multi-million-dollar verdicts for

consumers who fall victim to a mixed credit file.

       18.     For example, in 2002, the jury in Judy Thomas v. Trans Union LLC, District

of Oregon, Case No. 00-1150-JE, found Trans Union had willfully violated the FCRA by

mixing Judy Thomas’s personal and credit information with another consumer’s and failing

to unmix them dispute Ms. Thomas’ numerous disputes. The jury awarded Ms. Thomas

$300,000 in actual damages and $5 million in punitive damages. Despite the verdict,

Equifax, Experian, and Trans Union continue to mix consumers’ credit files with other

consumers’ credit files.

       19.     In 2007, the jury in Angela Williams v. Equifax Information Services, LLC,

Circuit Court for Orange County Florida, Case No. 48-2003-CA-9035-0, awarded Angela

Williams $219,000 in actual damages and $2.7 million in punitive damages for willfully

violating the FCRA by mixing Angela Williams with another consumer and failing to


                                             6
             Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 7 of 59




unmix them despite Ms. Williams’ disputes. Despite the verdict, Equifax, Experian, and

Trans Union continue to mix consumers’ credit files with other consumers’ credit files.

       20.     In 2013, the jury in Julie Miller v. Equifax Information Services, LLC,

District of Oregon, Case No. 3:11-cv-01231-BR, awarded Julie Miller $180,000 in actual

damages and $18.4 million in punitive damages for willfully violating the FCRA by mixing

Julie Miller with another consumer and failing to unmix them despite Ms. Millers’

numerous disputes. Despite the verdict, Equifax, Experian, and Trans Union continue to

mix consumers’ credit files with other consumers’ credit files.

       21.     Most recently, a jury assessed a $60 million verdict against Trans Union for

mixing innocent American citizens with terrorists and drug dealers by matching consumers

with the Office of Foreign Asset Control’s “terrorist alert” list based on first and last name

alone. See Ramirez v. Trans Union, LLC, No. 12-CV-00632-JSC, 2017 WL 5153280, at

*1 (N.D. Cal. Nov. 7, 2017), aff'd in part, vacated in part, rev'd in part sub nom. Ramirez

v. TransUnion LLC, 951 F.3d 1008 (9th Cir. 2020)

Despite the verdict, Equifax, Experian, and Trans Union continue to mix consumers’

credit files with other consumers’ credit files.

       22.     “Evidence that a defendant has repeatedly engaged in prohibited conduct

while knowing or suspecting that it was unlawful would provide relevant support for an

argument that strong medicine is required to cure the defendant’s disrespect for the law.”

Dalton v. CAI, 257 F.3d 409, 418 (4th Cir. 2001) (noting that whether “other consumers

have lodged complaints similar to Dalton’s against CAI” is relevant to willfulness under

the FCRA). Moreover, repeated noncompliance with statutory duties can establish that the


                                              7
             Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 8 of 59




defendants acted willfully. See Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 53 (2007)

(punitive damages can be awarded based on “reckless disregard for a statutory duty”).

       23.     No less than three federal Courts of Appeal have held a consumer reporting

agency violates 15 U.S.C. § 1681e(b) and may be found to have willfully violated the

FCRA when it mixes a consumer’s file with another consumer.

       24.     Finally, the Federal Trade Commission has specifically warned consumer

reporting agencies, including Equifax, Experian, and Trans Union, to review their

procedures when a mixed file case occurs.

       25.     Despite federal and state law, Congressional mandate, federal and state

enforcement actions, and thousands of consumer lawsuits, mixed credit files remain a

significant problem for innocent consumers, including Plaintiff.

                                         THE PARTIES

       26.     Plaintiff Jennifer Lynn Crombie (“Plaintiff”) is a natural person who resides

in the Town of Binger, State of Oklahoma, and is a “consumer” as that term is defined in

15 U.S.C. § 1681a(c).

       27.     Defendant Equifax Information Services, LLC (“Equifax”) is a foreign

limited liability company authorized to do business in the State of Oklahoma, including the

Western District.

       28.     Equifax is a “consumer reporting agency” as defined in 15 U.S.C. § 1681a(f).

Equifax is regularly engaged in the business of assembling, evaluating, and disseminating

information concerning consumers for the purpose of furnishing consumer reports, as

defined in 15 U.S.C. § 1681a(d) to third parties.


                                             8
             Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 9 of 59




       29.     Defendant Experian Information Solutions, Inc. (“Experian”) is a foreign

limited liability company authorized to do business in the State of Oklahoma, including the

Western District.

       30.     Experian is a “consumer reporting agency” as defined in 15 U.S.C. §

1681a(f). Experian is regularly engaged in the business of assembling, evaluating, and

disseminating information concerning consumers for the purpose of furnishing consumer

reports, as defined in 15 U.S.C. § 1681a(d) to third parties.

       31.     Defendant Trans Union, LLC (“Trans Union”) is a foreign limited liability

company authorized to do business in the State of Oklahoma, including the Western

District.

       32.     Trans Union is a “consumer reporting agency” as defined in 15 U.S.C. §

1681a(f). Trans Union is regularly engaged in the business of assembling, evaluating, and

disseminating information concerning consumers for the purpose of furnishing consumer

reports, as defined in 15 U.S.C. § 1681a(d) to third parties.

       33.     Defendant Capital One Services, LLC (“Capital One”) is a foreign

corporation authorized to do business in the State of Oklahoma, including in the Western

District.

       34.     Capital One is a credit grantor and “furnisher” of consumer information, as

defined in 15 U.S.C. § 1681s-2(b).

       35.     Defendant JPMorgan Chase Holdings, LLC (“JPMorgan Chase”) is a foreign

multinational investment bank and financial services holding company authorized to do

business in the State of Oklahoma, including in the Western District.


                                              9
         Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 10 of 59




      36.    JPMorgan Chase is a credit grantor and “furnisher” of consumer information,

as defined in 15 U.S.C. § 1681s-2(b).

      37.    Defendant Truist Bank is a super-regional bank holding company authorized

to do business in the State of Oklahoma, including in the Western District.

      38.    Truist Bank is a credit grantor and “furnisher” of consumer information, as

defined in 15 U.S.C. § 1681s-2(b).

      39.    Defendant Synchrony Bank (“Synchrony Bank”) is the wholly owned

subsidiary of Synchrony Financial, a consumer financial services company headquartered

in Stamford, Connecticut. Synchrony Bank is headquartered in Draper, Utah, and is

authorized to do business in the State of Oklahoma, including in the Western District.

      40.    Synchrony Bank is a credit grantor and “furnisher” of consumer information,

as defined in 15 U.S.C. § 1681s-2(b).

      41.    Defendant TD Bank, N.A. (“TD Bank”), is a national bank and subsidiary of

the Canadian multinational Toronto-Dominion Bank and is authorized to do business in

the State of Oklahoma, including in the Western District.

      42.    TD Bank is a credit grantor and “furnisher” of consumer information, as

defined in 15 U.S.C. § 1681s-2(b).

      43.    Defendant CorTrust Bank, N.A. (“CorTrust Bank”), is a national bank

headquartered in Mitchell, South Dakota and is authorized to do business in the State of

Oklahoma, including in the Western District.

      44.    CorTrust Bank is a credit grantor and “furnisher” of consumer information,

as defined in 15 U.S.C. § 1681s-2(b).


                                            10
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 11 of 59




       45.    Defendant Bank of America, N.A. (“Bank of America”), is a multinational

investment bank and financial services holding company headquartered in Charlotte, North

Carolina and is authorized to do business in the State of Oklahoma, including in the

Western District.

       46.    Bank of America is a credit grantor and “furnisher” of consumer information,

as defined in 15 U.S.C. § 1681s-2(b).

       47.    Defendant Hy Cite Enterprises, LLC (“Hy Cite Corporation”), is limited

liability company headquartered in the State of Wisconsin and is authorized to do business

in the State of Oklahoma, including in the Western District.

       48.    Hy Cite Corporation is a credit grantor and “furnisher” of consumer

information, as defined in 15 U.S.C. § 1681s-2(b).

       49.    Defendant Affirm Holdings, Inc. (“Affirm, Inc.”), is a publicly traded

financial technology company headquartered in San Francisco, California, operating as a

financial lender of installment loans for consumers to use at the point of sale to finance a

purchase and is authorized to do business in the State of Oklahoma, including in the

Western District.

       50.    Affirm, Inc. is a credit grantor and “furnisher” of consumer information, as

defined in 15 U.S.C. § 1681s-2(b).

       51.    Defendant LVNV Funding, LLC (“LVNV Funding”), is a limited liability

company headquartered in Greenville, South Carolina that buys charged-off accounts from

companies like credit card issuers and personal loan lenders and is authorized to do

business in the State of Oklahoma, including in the Western District.


                                            11
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 12 of 59




       52.     LVNV Funding is a “furnisher” of consumer information, as defined in 15

U.S.C. § 1681s-2(b).

                             JURISDICTION AND VENUE

       53.     This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. §

1331 and 15 U.S.C. § 1681p, which allows claims under the FCRA to be brought in any

appropriate court of competent jurisdiction.

       54.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

a substantial part of the events or omissions giving rise to the claims occurred in this

District.

       55.     This civil action is properly instituted in the Western District because Caddo

County has the greatest nexus with the cause.

       56.     The credit bureau defendants knew in this case, and many others, that the

subject of their credit reports was an Oklahoma resident applying for multiple credit

opportunities with creditors in Oklahoma who would be adversely affected by derogatory

credit account information in their credit reports, which does not belong to her.

       57.     The furnisher defendants knew in this case, and many others, that the subject

of the ACDVs they processed as a result of the multiple indirect disputes Plaintiff initiated

with the credit bureau defendants, which the credit bureau defendants forwarded to the

furnisher defendants, was an Oklahoma resident who would be adversely affected by credit

account information in her credit reports, which does not belong to her.

       58.     As such, by investigating and/or reinvestigating disputes that were initiated

by an Oklahoma resident, and completing ACDVs as part of those investigations and/or


                                               12
         Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 13 of 59




reinvestigations, containing information belonging to an Oklahoma resident, the credit

bureau defendants and furnisher defendants had sufficient contact with the State of

Oklahoma such that exercising personal jurisdiction over the credit bureau and furnisher

defendants complies with fair play and substantial justice, as required by due process.

                                         FACTS

                      Summary of the Fair Credit Reporting Act

       59.    The FCRA governs the conduct of consumer reporting agencies in an effort

to preserve the integrity of the consumer banking system and to protect the rights of

consumers to fairness and accuracy in the reporting of their credit information.

       60.    The purpose of the FCRA is to require consumer reporting agencies to “adopt

reasonable procedures for meeting the needs of commerce for consumer credit, personal,

insurance, and other information in a manner which is fair and equitable to the consumer,

with regard to the confidentiality, accuracy, relevancy, and proper utilization of such

information….” 15 U.S.C. § 1681(b).

       61.    The FCRA further requires that when preparing consumer reports a

consumer reporting agency must follow “reasonable procedures to assure maximum

possible accuracy of the information concerning the individual about whom the report

relates.” 15 U.S.C. § 1681e(b).

                   The Credit Bureaus’ Processing of Credit Information

       62.    Equifax, Experian, and Trans Union regularly receive information from

various sources around the country including banks, credit unions, automobile dealers,

student loan providers, public information vendors, and others.


                                            13
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 14 of 59




       63.       These sources are known as “furnishers” within the credit reporting industry

and under the FCRA.

       64.       Equifax, Experian, and Trans Union collect information from thousands of

furnishers.

       65.       The process by which Equifax, Experian, and Trans Union receive, sort, and

store information is largely electronic.

       66.       Furnishers report credit information to Equifax, Experian, and Trans Union

through the use of coded tapes that are transmitted to Equifax, Experian, and Trans Union

on a monthly basis through software known as Metro 2.

       67.       Equifax, Experian, and Trans Union take the credit information reported by

furnishers and create consumer credit files.

       68.       Equifax, Experian, and Trans Union maintain credit files on more than 200

million consumers.

       69.       Credit files are updated electronically by the furnishers to reflect new

information regarding the reported accounts (sometimes referred to within the industry as

“tradelines”).

                          The Credit Bureaus’ Mixed File Problem

       70.       Equifax, Experian, and Trans Union know that different consumers can have

similar names.

       71.       Equifax, Experian, and Trans Union know that different consumers can have

similar Social Security numbers.




                                               14
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 15 of 59




       72.    Equifax, Experian, and Trans Union know that different consumers with

similar names can also have similar Social Security numbers.

       73.    Equifax, Experian, and Trans Union know that public records often do not

contain identifying information such as Social Security numbers or dates of birth.

       74.    Equifax, Experian, and Trans Union match tradelines and public records to a

consumer credit file by comparing the information about the consumer associated with the

tradeline or public record to the information they maintain about the consumer in the

consumer’s credit file or files.

       75.    Equifax, Experian, and Trans Union accomplish this matching of credit

information to consumer credit files through the use of certain matching algorithms or

database rules.

       76.    Sometimes Equifax, Experian, and Trans Union’s matching algorithms

match information belonging to one consumer to the credit file of another consumer;

resulting in what is commonly known in the industry as a mixed or merged credit file.

       77.    Mixed files are not a new phenomenon. In fact, as long ago as the early

1990s, the Federal Trade Commission (“FTC”) (the government agency charged with

enforcement of the FCRA), entered into individual Consent Decrees with each of the major

CRAs, Equifax, Experian, and Trans Union, regarding their significant failures and

deficiencies with respect to mixed files.

       78.    Despite Equifax, Experian, and Trans Union’s long-standing and specific

knowledge of the mixed file problem, Plaintiff’s credit report was still generated by




                                            15
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 16 of 59




Equifax, Experian, and Trans Union containing information belonging to another

consumer.

          79.   A mixed or merged credit file is the result of Equifax, Experian, and Trans

Union inaccurately mixing personal identifying information and credit information and/or

an entire credit file belonging to one consumer into the credit file of another consumer.

          80.   There are many different possible causes for the mixing of credit files but all

of them relate in one way or another to the algorithms (the database rules) used by Equifax,

Experian, and Trans Union to match personal identifying information and credit

information, including public record information, to a particular consumer’s credit file.

          81.   The success or failure of these algorithms and rules is both a function of the

rules themselves and of the information provided by the furnishers of the tradeline

information to Equifax, Experian, and Trans Union.

          82.   A mixed consumer report could be caused by an improper algorithm just as

it could be caused by the inaccurate reporting of a consumer’s personal “indicative”

information (e.g., name, Social Security number, address, date of birth, etc.) by the

furnishers to Equifax, Experian, and Trans Union.

          83.   These rules also determine which credit files are selected by the algorithm

and merged to create a complete consumer report.

          84.   Therefore, a mixed consumer report is sometimes the result of the mixing of

two or more consumer credit files belonging to different consumers into one consumer

report.




                                               16
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 17 of 59




                         Plaintiff’s Mixed Credit Files as of January 2019

       85.       In or about January 2019, in advance of attempting to purchase a new vehicle

and finance a home, Plaintiff obtained a copy of her Equifax, Experian, and Trans Union

credit reports. Upon reviewing the contents of her credit reports, Plaintiff was shocked to

discover that they contained unrelated consumer Jennifer Lynn Martinez’s personal

information, including name, address history, telephone numbers, and employment data;

and credit account information, including but not limited to, at least fourteen (14) accounts,

six (6) of which were either past due or charged off accounts.

       86.       Upon discovering unrelated consumer Jennifer Lynn Martinez’s personal

and derogatory credit account information mixed into her Equifax, Experian, and Trans

Union credit files, Plaintiff was extremely worried how all of this inaccurate information

might affect her upcoming credit application for the purchase of a new vehicle.

       87.       In or about January 2019, Plaintiff contacted Equifax, Experian, and Trans

Union by phone to dispute the inaccurate information in each of her respective credit files.

After explaining that an unrelated consumer’s personal and credit account information was

mixed into her credit files, representatives of Equifax, Experian, and Trans Union

instructed Plaintiff to mail in a written dispute identifying the inaccurate information

contained with her credit files and attach documentation verifying her personal

identification information and address. The credit bureaus’ representatives also instructed

Plaintiff to contact the creditors listed in her credit reports for the accounts that do not

belong to her.




                                              17
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 18 of 59




       88.     Thereafter, in or about January 2019, Plaintiff emailed and mailed written

disputes to Equifax, Experian, and Trans Union outlining the inaccurate information

contained within her respective credit files and attached copies of the following

documentation to her written disputes: her Social Security card, driver’s license, birth

certificate, marriage certificate, divorce decree, and utility bills.

             The Credit Bureaus’ Method for Considering Consumer Credit Report
                                          Disputes

       89.     The credit industry has constructed a method of numeric-alpha codes for

considering consumer credit report disputes. See 15 U.S.C. § 1681i(a)(5)(D).

       90.     The credit bureaus, Equifax, Experian, Trans Union, and Innovis, have thus

created the Online Solution for Complete and Accurate Reporting, or e-OSCAR, as the

credit industries’ standard of performance. e-OSCAR allows the credit bureaus to create

and data furnishers to respond to disputes initiated by consumers by routing credit reporting

agency-created prompts for automated consumer dispute verifications to the appropriate

data furnishers. e-OSCAR utilizes a numeric-alpha language specific to the credit reporting

industry.

       91.     That lexicon or unique language is commonly referred to in the credit

reporting industry as “Metro II.” It is also known industry wide as the CDIA’s “Credit

Reporting Resource Guide.”

       92.     Metro II is driven by numeric codes that translate into specific alpha

representations about consumers’ creditworthiness and character that will ultimately




                                               18
         Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 19 of 59




appear on credit reports issued to third parties who make credit, insurance, rental, and

employment decisions regarding consumers.

      93.    Metro II codes are used on an industry wide form known within the credit

industry as an Automated Consumer Dispute Verification (“ACDV”) electronic form.

      94.    The ACDVs have many fields in their body for use in effecting thorough and

complete communications between data furnishers and the credit reporting agencies.

      95.    These ACDV “fields” have various titles for the many substantive areas into

which the Metro II codes can be entered.

      96.    Upon receiving a dispute from a consumer, the credit bureaus have an

automated system that prepares ACDVs that are sent to each of the data furnishers that are

reporting the credit accounts disputed by a consumer.

      97.    The data furnishers then have an obligation under the FCRA to conduct a

reasonable reinvestigation with respect to the disputed credit account and review all

relevant information provided by the consumer with the dispute to determine whether the

disputed credit account information is accurate and/or belongs to the disputing consumer.

See 15 U.S.C. § 1681s-2(b).

      98.     Once the data furnisher completes its reinvestigation, it will code the ACDV

accordingly, representing either that the disputed account was verified as accurate and

belonging to the disputing consumer, updating information related to the account, or

deleting the account entirely, and return the ACDV to the respective credit bureau(s) via

eOSCAR.




                                           19
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 20 of 59




           Plaintiff Disputes with the Collection Agencies Listed on her Credit Reports
                                         in January 2019

       99.      In or about January 2019, Plaintiff contacted the collection agencies listed in

her Equifax, Experian, and Trans Union credit reports by phone to dispute the multiple

derogatory collection accounts that do not belong to her.

       100.     Representatives of the collection agencies asked Plaintiff to disclose her

personal identification information so that they could attempt to locate her account in their

computer systems.

       101.     Upon    providing     her   personal    identification    information    to   the

representatives, including her full name, date of birth, Social Security number, and home

address, the representatives informed Plaintiff of the following:

               a) That the actual account holder was named Jennifer Lynn Martinez;

               b) That Plaintiff’s Social Security number did not match the Social Security

                  number associated with the accounts at issue;

               c) That Plaintiff’s date of birth was the same as the date of birth listed in their

                  records for the account holder; and,

               d) That the original creditors on some of the collection accounts were

                  hospital systems in North Lauderdale, Florida.

       102.     Plaintiff has never received any medical treatment at any hospital system in

Florida.

       103.     Plaintiff, not the least bit surprised that her information did not match what

was in the collection agencies’ computer systems, asked what she should do next to ensure



                                                20
           Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 21 of 59




that these accounts were no longer associated with her and her credit reports. At least one

of the representatives instructed Plaintiff to file a police report and provide a copy of the

report to the collection agency.

 Plaintiff Files a Police Report with the Lawton Police Department in January 2019

       104.   Shortly thereafter, on or about January 8, 2019, Plaintiff, confused and

worried that she was a victim of identity theft, but following the advice she received from

the collection agencies, filed a Police Report online with the Lawton Police Department in

Lawton, Oklahoma.

       105.   Plaintiff detailed in the Police Report that the personal and credit account

information belonging to unrelated consumer Jennifer Lynn Martinez was being mixed

and/or combined in her Equifax, Experian, and Trans Union credit reports and that she

needed assistance to clear her name and credit history.

       106.   After filing the Police Report, Plaintiff received a copy and provided it to one

of the collection agencies that had requested a copy from her before it could correct the

problem.

         The Credit Bureaus’ Responses to Plaintiff’s January 2019 Disputes

       107.   In or about February 2019, Equifax, Experian, and Trans Union sent ACDVs

to the furnishers of the credit accounts that Plaintiff disputed.

       108.   After conducting a reinvestigation of Plaintiff’s disputes, some of the

furnishers responded to the ACDVs sent by Equifax, Experian, and Trans Union by

confirming the disputed accounts did not belong to Plaintiff and, therefore, needed to be

deleted from her credit files.


                                              21
           Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 22 of 59




       109.    In or about February 2019, Plaintiff received dispute results from Equifax,

Experian, and Trans Union.

       110.    Equifax, Experian, and Trans Union removed all of the derogatory collection

accounts that Plaintiff had disputed, but failed to remove the satisfactory credit accounts,

which also did not belong to Plaintiff, from Plaintiff’s credit files.

       111.    Equifax, Experian, and Trans Union violated 15 U.S.C. § 1681i(a)(1)(A) by

failing to delete all of the inaccurate information in Plaintiff’s credit files after they received

notice of such inaccuracies; by failing to conduct a lawful reinvestigation; by failing to

forward all relevant information to the respective furnishers; by failing to maintain

reasonable procedures with which to filter and verify disputed information in Plaintiff’s

credit files; and by relying upon verification from sources they had reason to know are

unreliable.

       112.    Thereafter, Equifax, Experian, and Trans Union continued to report personal

and credit account information belonging to unrelated consumer Jennifer Lynn Martinez

in Plaintiff’s credit files.

Equifax’s Mixed Credit File Negatively Impacts Plaintiff’s Credit Application with
                       KIA Motor Finance in April 2019

       113.    In or about April 2019, Plaintiff went to Lawton Kia in Lawton, Oklahoma,

to purchase a new vehicle.

       114.    Upon submitting a credit application with Lawton Kia to obtain the best

financing rate for her vehicle purchase, Lawton Kia shopped Plaintiff’s credit around with

multiple lenders.



                                                22
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 23 of 59




       115.    KIA Motor Finance ultimately offered Plaintiff the most competitive

financing rate of the various lenders who accessed Plaintiff’s credit reports.

       116.    KIA Motor Finance relied on the contents of Plaintiff’s Equifax credit file at

the time it determined the financing rate it could offer Plaintiff. As of April 1, 2019, the

date KIA Motor Finance accessed Plaintiff’s Equifax credit file, it was still mixed with

unrelated consumer Jennifer Lynn Martinez’s personal and credit account information.

       117.    Prior to providing Plaintiff’s credit file to KIA Motor Finance on April 1,

2019, Equifax reinserted one or more of the previously deleted derogatory collection

accounts, belonging to unrelated consumer Jennifer Lynn Martinez, into Plaintiff’s credit

file and failed to notify Plaintiff of the reinsertion in writing no later than five (5) business

days after the reinsertion, in violation of 15 U.S.C. § 1681i(a)(5)(B)(ii).

       118.    Equifax’s inaccurate credit reporting adversely impacted Plaintiff’s credit

score and the financing rate that she qualified for with KIA Motor Finance.

 Trans Union’s Mixed Credit File Negatively Impacts Plaintiff’s Credit Application
                        with Aqua Finance in May 2019

       119.    In or about April 2019, Plaintiff went to Camperland of Oklahoma

(“Camperland”), an RV and Motor Home dealer in Tulsa, Oklahoma, to purchase a used

Motor Home.

       120.    Plaintiff found a 1994 Damon Challenger Motor Home that she really liked

and submitted a credit application to obtain the best financing rate for her Motor Home

purchase.




                                               23
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 24 of 59




       121.   Camperland shopped Plaintiff’s credit around with a couple of different

lenders and Aqua Finance ultimately offered Plaintiff the most competitive financing rate

of the lenders who accessed Plaintiff’s credit reports.

       122.   Aqua Finance relied on the contents of Plaintiff’s Trans Union credit file at

the time it determined the financing rate it could offer Plaintiff. As of May 1, 2019, the

date Aqua Finance accessed Plaintiff’s Trans Union credit file, it was still mixed with

unrelated consumer Jennifer Lynn Martinez’s personal and credit account information.

       123.   Prior to providing Plaintiff’s credit file to Aqua Finance on May 1, 2019,

Trans Union reinserted one or more of the previously deleted derogatory collection

accounts, belonging to unrelated consumer Jennifer Lynn Martinez, into Plaintiff’s credit

file and failed to notify Plaintiff of the reinsertion in writing no later than five (5) business

days after the reinsertion, in violation of 15 U.S.C. § 1681i(a)(5)(B)(ii).

       124.   Trans Union’s inaccurate credit reporting adversely impacted Plaintiff’s

credit score and the financing rate that she qualified for with Aqua Finance.

       125.   Plaintiff ultimately decided to go through with the Motor Home purchase but

had to pay over 20% interest to finance it with Aqua Finance.

     Connexus Credit Union Denies Plaintiff’s Credit Application in June 2019

       126.   In or about June 2019, Plaintiff’s home was in need of some significant

repairs, so she applied for a personal loan with Connexus Credit Union.

       127.   Upon submitting a credit application with Connexus Credit Union to obtain

the best financing rate for a personal loan, Plaintiff specified that she was seeking a

personal loan in the amount of $10,000.


                                               24
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 25 of 59




       128.    Connexus Credit Union denied Plaintiff’s credit application.

       129.    Connexus Credit Union relied on the contents of Plaintiff’s Trans Union

credit file at the time it denied her credit application. As of June 14, 2019, the date

Connexus Credit Union accessed Plaintiff’s Trans Union credit file, it was still mixed with

unrelated consumer Jennifer Lynn Martinez’s personal and credit account information.

       130.    Trans Union’s inaccurate credit reporting adversely impacted Plaintiff’s

credit score and caused Connexus Credit Union to deny Plaintiff’s credit application.

                   Plaintiff’s Mixed Credit Files as of December 2019

      131.     As of December 18, 2019, Plaintiff’s Experian credit report contained the

following eight (8) adverse accounts, which belong to unrelated consumer Jennifer Lynn

Martinez:

            a) AFFIRM INC, Account #E5BLXXXX
               Date Opened: 02/20/2019
               Status: Collection account. $120 past due as of Nov 2019.

            b) AFFIRM INC, Account #X38ZXXXX
               Date Opened: 01/04/2019
               Status: Collection account. $1,074 past due as of Nov 2019.

            c) AFFIRM INC, Account #X8Q6XXXX
               Date Opened: 02/25/2019
               Status: Collection account. $561 past due as of Nov 2019.

            d) CAP1/WMT, Account #603220XXXXXXXXXX
               Date Opened: 01/03/2019
               Status: Open. $163 past due as of Dec 2019.

            e) CORTRUST BANK NA, Account #543668XXXXXXXXXX
               Date Opened: 03/27/2019


                                            25
         Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 26 of 59




             Status: Account charged off. $887 written off. $887 past due as of Dec 2019.

          f) JPMCB CARD, Account #426684XXXXXXXXXX
             Date Opened: 01/02/2019
             Status: Closed. $622 past due as of Nov 2019.

          g) SUNTRUST, Account #LS5754XXXX
             Date Opened: 03/05/2019
             Status: Account charged off. $5,187 written off. $5,187 past due as of Oct
             2019.

          h) TD BANK USA/TARGET CREDIT, Account #585975XXXXXXXXXX
             Date Opened: 02/25/2019
             Pay Status: Closed. $325 past due as of Nov 2019.

      132.   All eight (8) of these adverse accounts, totaling approximately $14,721.00 in

unpaid and charged off debts, belong to unrelated consumer Jennifer Lynn Martinez.

      133.   As of December 18, 2019, Plaintiff’s Experian credit report contained the

following eight (8) satisfactory accounts, which belong to unrelated consumer Jennifer

Lynn Martinez:

          a) BANK OF AMERICA, Account #440066XXXXXXXXXX
             Date Opened: 08/09/2018
             Status: Paid, Closed/Never late.

          b) BANK OF AMERICA, Account #488894XXXXXXXXXX
             Date Opened: 05/16/2008
             Status: Closed/Never late.

          c) CAPITAL ONE, Account #517805XXXXXXXXXX
             Date Opened: 12/19/2018
             Status: Open/Never late.

          d) CAPITAL ONE, Account #517805XXXXXXXXXX
             Date Opened: 08/19/2008

                                           26
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 27 of 59




                Status: Open/Never late.

           e) CITICARDS CBNA, Account #542418XXXXXXXXXX
              Date Opened: 12/21/2018
              Status: Open/Never late.

           f) HY CITE CORP/ROYAL PRESTIGE, Account #2169XXXX
              Date Opened: 08/19/2008
              Status: Open/Never late.

           g) SYNCB/TJX COS DC, Account #524366XXXXXXXXXX
              Date Opened: 12/21/2014
              Status: Open/Never late.

           h) SYNCB/WALMART, Account #603220XXXXXXXXXX
              Date Opened: 01/03/2019
              Status: Closed/Never late.

       134.     All eight (8) of these satisfactory accounts, totaling approximately $8,854.00

in high credit, belong to unrelated consumer Jennifer Lynn Martinez.

       135.     As of December 18, 2019, Plaintiff’s Experian credit report contained the

following twenty-two (22) hard inquiries with the following creditors, none of whom

Plaintiff ever applied for credit with:

           a)   KLARNA/WEBBANK                                   Date: 12/04/2019
           b)   CREDCO/FIRST AMERICAN                            Date: 06/25/2019
           c)   MERRICK BANK                                     Date: 05/01/2019
           d)   THE HOME DEPOT/CITIBANK                          Date:04/05/2019;
                04/06/2019
           e)   BLUESTEM/WEBBANK/FINGERHUT                       Date:03/02/2019;
                01/11/2019
           f)   SUNTRST DBA LGHTSTRM                             Date: 03/01/2019
           g)   CREDIT ONE BANK                                  Date:02/16/2019;
                01/11/2019
           h)   DISCOVER FINANCIAL SERVI                         Date: 01/27/2019

                                              27
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 28 of 59




            i) AMERICAN EXPRESS                                  Date: 01/18/2019
            j) CAP ONE NA                                        Date:01/15/2019;
               01/03/2019; 12/19/2018
            k) SPRINT                                            Date: 01/11/2019
            l) CLARITY SERVICES INC                              Date: 01/09/2019
            m) ONEMAIN                                           Date: 01/03/2019
            n) JPMCB CARD                                        Date: 01/02/2019
            o) WF CRD SVC                                        Date: 01/02/2019
            p) CITI CARDS/CITIBANK                               Date: 12/21/2018
            q) BK OF AMER                                        Date: 08/09/2018

       136.    Plaintiff never applied for credit with any of the aforementioned creditors.

       137.    All twenty-two (22) of the aforementioned hard inquiries were initiated by

credit applications submitted by unrelated consumer Jennifer Lynn Martinez.

       138.    As Plaintiff had not authorized any of the aforementioned creditors to request

her credit reports from Experian on the aforementioned dates in 2018 and 2019, nor did

Plaintiff enter into any business transaction with the aforementioned creditors that would

have theoretically provided a permissible purpose for them to obtain Plaintiff’s Experian

credit report, Experian’s disclosure of Plaintiff’s credit file to the aforementioned creditors

on all of the aforementioned dates was done without a permissible purpose, in violation of

15 U.S.C. § 1681b(c)(1).

       139.    As of December 27, 2019, Plaintiff’s Equifax credit report contained the

following six (6) adverse accounts, which belong to unrelated consumer Jennifer Lynn

Martinez:

            a) CAPITAL ONE/WALMART, Account #603220379435****
               Date Opened: 01/03/2019
               Pay Status: Account 90 Days Past Due Date



                                              28
         Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 29 of 59




          b) CORTRUST BANK, Account #543668400038****
             Date Opened: 03/27/2019
             Pay Status: Charged Off

          c) JPMCB CARD SERVICES, Account #426684159585****
             Date Opened: 01/02/2019
             Pay Status: Account 120 Days Past Due Date

          d) SUNTRUST BANK DBA LIGHTSTREAM, Account #LS5754****
             Date Opened: 03/05/2019
             Pay Status: Charged Off

          e) SYNCB/WAL-MART, Account #603220379435****
             Date Opened: 01/03/2019
             Pay Status: Account 30 Days Past Due Date

          f) TD BANK USA/TARGET CREDI, Account #585975213988****
             Date Opened: 02/25/2019
             Pay Status: Charged Off

      140.   All six (6) of these adverse accounts, totaling approximately $14,146.00 in

unpaid and charged off debts, belong to unrelated consumer Jennifer Lynn Martinez.

      141.   As of December 27, 2019, Plaintiff’s Equifax credit report contained the

following eight (8) satisfactory accounts, which belong to unrelated consumer Jennifer

Lynn Martinez:

          a) BANK OF AMERICA, Account #488894011834****
             Date Opened: 05/16/2008
             Pay Status: Current; Paid or Paying as Agreed

          b) BANK OF AMERICA, Account #440066195576****
             Date Opened: 08/09/2018
             Pay Status: Current; Paid or Paying as Agreed




                                          29
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 30 of 59




           c) CAPITAL ONE BANK USA NA, Account #517805901928*
              Date Opened: 08/19/2008
              Status: Pays as Agreed

           d) CITI/CBNA, Account #603525306211*
              Date Opened: 08/03/2008
              Status: Pays as Agreed

           e) CITICARDS CBNA, Account #542418128379*
              Date Opened: 12/21/2018
              Status: Pays as Agreed

           f) HY CITE CORPORATION, Account #2169*
              Date Opened: 08/01/2008
              Status: Pays as Agreed

           g) SYNCB/JC PENNEYS, Account #600889088768*
              Date Opened: 09/17/1996
              Status: Pays as Agreed

           h) SYNCB/TJX CO DC, Account #524366104342*
              Date Opened: 12/21/2014
              Status: Pays as Agreed

       142.   All eight (8) of these satisfactory accounts, totaling approximately $8,398.00

in high credit, belong to unrelated consumer Jennifer Lynn Martinez.

       143.   As of December 27, 2019, Plaintiff’s Equifax credit report contained the

following fourteen (14) hard/regular inquiries with the following creditors, none of whom

Plaintiff ever applied for credit with:

           a) FIRST PREMIER BANK                               Date: 06/24/2019
           b) SYNCB/PAYPAL                                     Date: 06/17/2019
           c) SUNTRUST BANK DBA LIGHTSTREAM                    Date: 03/01/2019;
              04/25/2019
           d) COMENITYBANK/WAYFAIRCARD                         Date: 02/24/2019

                                            30
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 31 of 59




            e) TD BANK USA/TARGET CREDIT                          Date: 02/23/2019
            f) COMENITYCAPITAL/ULTAMC                             Date: 02/23/2019
            g) DISCOVER BANK                                      Date: 01/27/2019
            h) CAPITAL ONE BANK USA NA                            Date: 01/15/2019;
               01/03/2019; 12/19/2018
            i) HUGHES NETWORK SYSTEMS                             Date: 01/03/2019
            j) WF CRD SVC                                         Date: 01/02/2019
            k) CBNA                                               Date: 12/21/2018

       144.      Plaintiff never applied for credit with any of the aforementioned creditors.

       145.      All fourteen (14) of the aforementioned hard/regular inquiries were initiated

by credit applications submitted by unrelated consumer Jennifer Lynn Martinez.

       146.      As Plaintiff had not authorized any of the aforementioned creditors to request

her credit reports from Equifax on the aforementioned dates in 2018 and 2019, nor did

Plaintiff enter into any business transaction with the aforementioned creditors that would

have theoretically provided a permissible purpose for them to obtain Plaintiff’s Equifax

credit report, Equifax’s disclosure of Plaintiff’s credit file to the aforementioned creditors

on all of the aforementioned dates was done without a permissible purpose, in violation of

15 U.S.C. § 1681b(c)(1).

       147.      As of December 29, 2019, Plaintiff’s Trans Union credit report contained the

following six (6) adverse accounts, which belong to unrelated consumer Jennifer Lynn

Martinez:

            a) CAPITAL ONE/WALMART, Account #603220379435****
               Date Opened: 01/03/2019
               Pay Status: Account 90 Days Past Due Date

            b) CORTRUST BANK, Account #543668400038****
               Date Opened: 03/27/2019


                                               31
         Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 32 of 59




             Pay Status: Charged Off

          c) JPMCB CARD SERVICES, Account #426684159585****
             Date Opened: 01/02/2019
             Pay Status: Account 120 Days Past Due Date

          d) SUNTRUST BANK DBA LIGHTSTREAM, Account #LS5754****
             Date Opened: 03/05/2019
             Pay Status: Charged Off

          e) SYNCB/WAL-MART, Account #603220379435****
             Date Opened: 01/03/2019
             Pay Status: Account 30 Days Past Due Date

          f) TD BANK USA/TARGET CREDI, Account #585975213988****
             Date Opened: 02/25/2019
             Pay Status: Charged Off

      148.   All six (6) of these adverse accounts, totaling approximately $14,146.00 in

unpaid and charged off debts, belong to unrelated consumer Jennifer Lynn Martinez.

      149.   As of December 29, 2019, Plaintiff’s Trans Union credit report contained the

following three (3) satisfactory accounts, which belong to unrelated consumer Jennifer

Lynn Martinez:

          a) BANK OF AMERICA, Account #488894011834****
             Date Opened: 05/16/2008
             Pay Status: Current; Paid or Paying as Agreed

          b) BANK OF AMERICA, Account #440066195576****
             Date Opened: 08/09/2018
             Pay Status: Current; Paid or Paying as Agreed

          c) CAPITAL ONE BANK USA NA, Account #517805973696****
             Date Opened: 12/19/2018
             Pay Status: Current; Paid or Paying as Agreed

                                          32
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 33 of 59




       150.     All three (3) of these satisfactory accounts, totaling approximately $3,664.00

in debt, belong to unrelated consumer Jennifer Lynn Martinez.

       151.     As of December 29, 2019, Plaintiff’s Trans Union credit report contained the

following seventeen (17) hard/regular inquiries with the following creditors, none of whom

Plaintiff ever applied for credit with:

           a) BOMTCI 1STACCESS:                           Date: 09/18/2019
           b) CB INDIGO:                                  Date: 07/22/2019
           c) SYNCBLOWES PLCC:                            Date: 04/04/2019
           d) COMMERCE BANK:                              Date: 04/01/2019
           e) CORTRUST BANK:                              Date: 03/25/2019
           f) BARCLAYS BANK DELEWARE:                     Date: 03/01/2019
           g) BOMTCI-TOTAL VISA                           Date: 01/27/2019
           h) SYNCBAMAZON                                 Date: 01/25/2019
           i) GINNY’S INC                                 Date: 01/23/2019
           j) CAPITAL ONE BANK USA NA                     Date: 12/19/2018; 01/03/2019;
              01/15/2019
           k) ELOANBPPR                                   Date: 01/04/2019
           l) SYNCB:                                      Date: 01/03/2019
           m) SYNCBWALMART PLCC                           Date: 01/02/2019
           n) JPMCB CARD SERVICES                         Date: 01/02/2019
           o) BANK OF AMERICA                             Date: 08/09/2018

       152.     Plaintiff never applied for credit with any of the aforementioned creditors.

       153.     All seventeen (17) of the aforementioned hard/regular inquiries were

initiated by credit applications submitted by unrelated consumer Jennifer Lynn Martinez.

       154.     As Plaintiff had not authorized any of the aforementioned creditors to request

her credit reports from Trans Union on the aforementioned dates in 2018 and 2019, nor did

Plaintiff enter into any business transaction with the aforementioned creditors that would



                                              33
           Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 34 of 59




have theoretically provided a permissible purpose for them to obtain Plaintiff’s Trans

Union credit report, Trans Union’s disclosure of Plaintiff’s credit file to the aforementioned

creditors on all of the aforementioned dates was done without a permissible purpose, in

violation of 15 U.S.C. § 1681b(c)(1).

        155.    Equifax, Experian, and Trans Union mixed unrelated consumer Jennifer

Lynn Martinez’s personal and account information into Plaintiff’s credit reports despite the

fact that numerous discrepancies exist between their personal identification information.

The discrepancies that should have caused Equifax, Experian, and Trans Union to realize

Plaintiff is not the same person as Jennifer Lynn Martinez include the following:

               a) Plaintiff’s legal name is Jennifer Lynn Crombie and the personal and

                   account information Equifax, Experian, and Trans Union mixed into

                   Plaintiff’s credit reports belongs to unrelated consumer Jennifer Lynn

                   Martinez;

               b) Plaintiff resides in Binger, Oklahoma, and unrelated consumer Jennifer

                   Lynn Martinez was last known to reside in North Lauderdale, Florida

                   (and Plaintiff has never lived in Florida); and

               c) Plaintiff’s Social Security number is entirely different than unrelated

                   consumer Jennifer Lynn Martinez’s Social Security number.

        156.    Equifax, Experian, and Trans Union maintain/maintained multiple credit

files for Plaintiff.




                                               34
           Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 35 of 59




        157.    At least one of Plaintiff’s Equifax, Experian, and Trans Union credit files

contain or have contained personal information and credit account information, including

derogatory collection accounts and charge offs, which do not belong or pertain to her.

        158.    Equifax, Experian, and Trans Union’s merging and matching algorithms

have caused Plaintiff’s credit files to become mixed with personal and credit account

information belonging to at least one unrelated consumer, Jennifer Lynn Martinez.

        159.    Within the two (2) years previous to the filing of this Complaint, Equifax,

Experian, and Trans Union prepared and distributed one or more consumer reports, as that

term is defined by 15 U.S.C. § 1681a(d), pertaining to Plaintiff that contained misleading

and inaccurate information which belongs to at least one other consumer, including without

limitation, personal information and credit accounts, which actually belong to unrelated

consumer Jennifer Lynn Martinez.

        160.    Equifax, Experian, and Trans Union failed to maintain and follow reasonable

procedures to assure the maximum possible accuracy of the personal and credit account

information contained within at least one of the credit files they maintain for Plaintiff.

        161.    Equifax, Experian, and Trans Union know that their matching algorithms are

flawed and frequently result in mixed information and credit files belonging to two

different consumers.

        162.    Equifax, Experian, and Trans Union have been sued thousands of times by

consumers and suffered judgments as a result of mixing consumer credit information and

credit files.




                                             35
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 36 of 59




       163.   When Equifax, Experian, and Trans Union assemble consumer reports for

their subscribers, they allow such subscribers to use only a partial list of personal identifiers

to match data to the target consumer resulting in the inclusion of a broad range of credit

information; information which may in some cases, like the instant matter, belong to

another consumer.

       164.   Equifax, Experian, and Trans Union also fail to require an exact match of all

digits of a consumer’s Social Security number, which may in some cases result in the

inclusion of credit information which belongs to another consumer.

       165.   However, when consumers like Plaintiff request copies of their credit files,

Equifax, Experian, and Trans Union require a complete match of all personal identifiers,

resulting in a narrower match of data for the consumer.

       166.   Consequently, Equifax, Experian, and Trans Union’s own procedures for

disclosing information to consumers, as they are required to do by the FCRA, tend to mask

or conceal the problem of mixed files.

       167.   By concealing this information, Equifax, Experian, and Trans Union impair

the ability of consumers, like Plaintiff, to identify and dispute errors resulting from mixed

credit information or credit files.

       168.   Equifax, Experian, and Trans Union have failed to follow reasonable

procedures to assure the maximum possible accuracy of Plaintiff’s credit files and of her

consumer reports, in violation of 15 U.S.C. § 1681e(b).




                                               36
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 37 of 59




       169.     Equifax, Experian, and Trans Union’s failures to follow reasonable

procedures to assure the maximum possible accuracy of Plaintiff’s credit files and of her

consumer reports was negligent and/or willful.

               Plaintiff’s February 2020 Disputes with the Credit Bureaus

       170.     On February 14, 2020, Plaintiff mailed written disputes to Equifax, Experian,

and Trans Union, via certified mail, disputing all of the aforementioned personal and credit

account information contained in her credit reports that does not belong to her, including

names reported, addresses reported, telephone numbers reported, and employment data

reported; and all of the aforementioned adverse and satisfactory accounts that do not belong

to her. Plaintiff requested that Equifax, Experian, and Trans Union reinvestigate the

disputed information, correct the reporting, and send her corrected copies of her credit

reports.

       171.     Plaintiff’s February 2020 disputes specifically included her full name, date

of birth, Social Security number, and current address so that the credit bureaus would be

able to properly identify her and locate her credit files.

       172.     Plaintiff also attached the following documents to her February 2020

disputes: a copy of her Equifax, Experian, and Trans Union December 2019 credit reports

(with all of the inaccurate information she was disputing highlighted in bright yellow),

Social Security card, and driver’s license.

           The Credit Bureaus’ Responses to Plaintiff’s February 2020 Disputes

       173.     Upon receiving Plaintiff’s written dispute in February 2020, Equifax sent

ACDVs to the following furnishers regarding the credit accounts Plaintiff disputed:


                                              37
           Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 38 of 59




           a) BANK OF AMERICA, Account #488894011834*

           b) BANK OF AMERICA, Account #440066195576*

           c) CAPITAL ONE BANK USA NA, Account #517805901928*

           d) CAPITAL ONE/WALMART, Account #603220379435*

           e) CITI/CBNA, Account #603525306211*

           f) CITICARDS CBNA, Account #542418128379*

           g) CORTRUST BANK CREDIT CARD, Account #543668400038*

           h) HY CITE CORPORATION, Account #2169*

           i) JPMCB CARD SERVICES, Account #426684159585*

           j) SUNTRUST BANK DBA LIGHTSTREAM, Account #LS5754*

           k) SYNCB/JC PENNEYS, Account #600889088768*

           l) SYNCB/TJX CO DC, Account #524366104342*

           m) SYNCB/WALMART, Account #603220379435*

           n) TD BANK USA/TARGET CREDIT, Account #585975213988*

       174.    Bank of America instructed Equifax to delete Account #488894011834*

from Plaintiff’s credit file.

       175.    Bank of America instructed Equifax to delete Account #440066195576*

from Plaintiff’s credit file.

       176.    Capital One instructed Equifax to delete Account #517805901928* from

Plaintiff’s credit file.

                                         38
           Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 39 of 59




       177.    Capital One verified for Equifax that Account #603220379435* belongs to

Plaintiff and is accurately reporting on Plaintiff’s credit report.

       178.    Citibank instructed Equifax to delete Account #603525306211* from

Plaintiff’s credit file.

       179.    Citibank instructed Equifax to delete Account #542418128379* from

Plaintiff’s credit file.

       180.    Cortrust Bank instructed Equifax to delete Account #543668400038* from

Plaintiff’s credit file.

       181.    Hy Cite Corporation instructed Equifax to delete Account #2169* from

Plaintiff’s credit file.

       182.    JPMorgan Chase Bank verified for Equifax that Account #426684159585*

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

       183.    Truist Bank verified for Equifax that Account #LS5754* belongs to

Plaintiff and is accurately reporting on Plaintiff’s credit report.

       184.    Synchrony Bank instructed Equifax to delete Account #600889088768*

from Plaintiff’s credit file.

       185.    Synchrony Bank instructed Equifax to delete Account #524366104342*

from Plaintiff’s credit file.

       186.    Synchrony Bank verified for Equifax that Account #603220379435*

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

       187.    TD Bank verified for Equifax that Account #585975213988* belongs to

Plaintiff and is accurately reporting on Plaintiff’s credit report.


                                              39
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 40 of 59




       188.     On March 14, 2020, Equifax completed its reinvestigation of Plaintiff’s

dispute and returned the results of its 15 U.S.C. § 1681i dispute reinvestigation to Plaintiff.

Equifax failed to remove five (5) of the fourteen (14) disputed credit accounts, which do

not belong to Plaintiff, and which continued to appear on Plaintiff’s Equifax credit report

thereafter.

       189.     Equifax failed to conduct a reinvestigation of the fourteen (14) hard inquiries

disputed by Plaintiff, in violation of 15 U.S.C. § 1681i(a)(1)(A).

       190.     Upon receiving Plaintiff’s written dispute in February 2020, Trans Union

sent ACDVs to the following furnishers regarding the credit accounts Plaintiff disputed:

              a) BANK OF AMERICA, Account #488894011834****

              b) CAPITAL ONE BANK USA NA, Account #517805973696****

              c) BANK OF AMERICA, Account #440066195576****

              d) CAPITAL ONE/WALMART, Account #603220379435****

              e) CORTRUST BANK, Account #543668400038****

              f) JPMCB CARD SERVICES, Account #426684159585****

              g) SYNCB/WAL-MART, Account #603220379435****

              h) TD BANK USA/TARGET CREDI, Account #585975213988****

              i) SUNTRUST BANK DBA LIGHTSTREAM, Account #LS5754****

       191.     Bank    of   America     instructed   Trans   Union     to   delete   Account

#488894011834**** from Plaintiff’s credit file.



                                               40
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 41 of 59




          192.   Capital One instructed Trans Union to delete Account #517805973696****

from Plaintiff’s credit file.

          193.   Bank    of     America   verified   for    Trans     Union      that   Account

#440066195576**** belongs to Plaintiff and is accurately reporting on Plaintiff’s credit

report.

          194.   Capital One verified for Trans Union that Account #603220379435****

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

          195.   Cortrust Bank verified for Trans Union that Account #543668400038****

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

          196.   JPMorgan Chase Bank verified for Trans Union that Account

#426684159585**** belongs to Plaintiff and is accurately reporting on Plaintiff’s credit

report.

          197.   Synchrony Bank verified for Trans Union that Account #603220379435****

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

          198.   TD Bank verified for Trans Union that Account #585975213988****

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

          199.   Truist Bank verified for Trans Union that Account #LS5754**** belongs to

Plaintiff and is accurately reporting on Plaintiff’s credit report.

          200.   On March 15, 2020, Trans Union completed its reinvestigation of Plaintiff’s

dispute and returned the results of its 15 U.S.C. § 1681i dispute reinvestigation to Plaintiff.

Trans Union failed to remove seven (7) of the nine (9) disputed credit accounts, which do




                                              41
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 42 of 59




not belong to Plaintiff, and which continued to appear on Plaintiff’s Trans Union credit

report thereafter.

       201.   Upon receiving Plaintiff’s written dispute in February 2020, Experian sent

ACDVs to the following furnishers regarding the credit accounts Plaintiff disputed:

           a) AFFIRM INC, Account #E5BLXXXX

           b) AFFIRM INC, Account #X38ZXXXX

           c) AFFIRM INC, Account #X8Q6XXXX

           d) BANK OF AMERICA, Account #440066XXXXXXXXXX

           e) BANK OF AMERICA, Account #488894XXXXXXXXXX

           f) CORTRUST BANK NA, Account #543668XXXXXXXXXX

           g) CITICARDS CBNA, Account #542418XXXXXXXXXX

           h) CAPITAL ONE, Account #517805XXXXXXXXXX
.
           i) SYNCB/WALMART, Account #603220XXXXXXXXXX

           j) SYNCB/TJX COS DC, Account #524366XXXXXXXXXX

           k) HY CITE CORP/ROYAL PRESTIGE, Account #2169XXXX

           l) TD BANK USA/TARGET CREDIT, Account #585975XXXXXXXXXX

           m) SUNTRUST, Account #LS5754XXXX

           n) CAP1/WMT, Account #603220XXXXXXXXXX

           o) JPMCB CARD, Account #426684XXXXXXXXXX




                                           42
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 43 of 59




          202.   Affirm, Inc. verified for Experian that Account #s E5BLXXXX,

X38ZXXXX, and X8Q6XXXX belong to Plaintiff and are accurately reporting on

Plaintiff’s credit report.

          203.   Bank of America verified for Experian that Account #440066195576XXXX

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

          204.   Bank       of     America     instructed       Experian    to     delete   Account

#488894011834XXXX from Plaintiff’s credit file.

          205.   Cortrust Bank verified for Experian that Account #543668400038XXXX

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

          206.   Citibank        North    America    verified     for   Experian     that   Account

#542418128379XXXX belongs to Plaintiff and is accurately reporting on Plaintiff’s credit

report.

          207.   Capital One Bank instructed Experian to delete Account #517805973696

from Plaintiff’s credit file.

          208.   Synchrony Bank verified for Experian that Account #603220379435XXXX

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

          209.   Synchrony         Bank      instructed     Experian       to    delete     Account

#524366104342XXXX from Plaintiff’s credit file.

          210.   Hy Cite Corporation verified for Experian that Account #2169XXXX

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

          211.   TD Bank verified for Experian that Account #585975213988**** belongs

to Plaintiff and is accurately reporting on Plaintiff’s credit report.


                                                    43
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 44 of 59




          212.   Truist Bank verified for Experian that Account #LS5754**** belongs to

Plaintiff and is accurately reporting on Plaintiff’s credit report.

          213.   Capital One Bank verified for Experian that Account #603220379435XXXX

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

          214.   JPMorgan    Chase     Bank     verified    for   Experian       that   Account

#426684159585**** belongs to Plaintiff and is accurately reporting on Plaintiff’s credit

report.

          215.   On March 17, 2020, Experian completed its reinvestigation of Plaintiff’s

dispute and returned the results of its 15 U.S.C. § 1681i dispute reinvestigation to Plaintiff.

Experian failed to remove twelve (12) of the fifteen (15) disputed credit accounts, which

do not belong to Plaintiff, and which continued to appear on Plaintiff’s Experian credit

report thereafter.

          216.   As a standard practice, Equifax, Experian, and Trans Union do not conduct

independent investigations in response to consumer disputes. Instead, they merely parrot

the response of the furnisher despite numerous court decisions admonishing this practice.

See Cushman v. Trans Union Corp., 115 F.3d 220, 225 (3d Cir. 1997) (“The ‘grave

responsibilit[y]’ imposed by § 1681i(a) must consist of something more than merely

parroting information received from other sources. Therefore, a ‘reinvestigation’ that

merely shifts the burden back to the consumer and the credit grantor cannot fulfill the

obligations contemplated by the statute.”); Apodaca v. Discover Fin. Servs., 417 F. Supp.

2d 1220, 1230–31 (D.N.M. 2006) (noting that credit reporting agencies may not rely on

automated procedures that make only superficial inquiries once the consumer has notified


                                              44
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 45 of 59




it that information is disputed); Gorman v. Experian Info. Sols., Inc., 2008 WL 4934047,

at *6 (S.D.N.Y. Nov. 19, 2008).

       217.    Consistent with their standard policies and procedures, Equifax, Experian,

and Trans Union automatically generated their “investigation” results once the

aforementioned furnishers provided their responses to Plaintiff’s disputes, verifying certain

disputed credit accounts as accurate and belonging to Plaintiff, and no employee from any

of the credit bureaus took any additional steps to review Plaintiff’s documentation after the

furnishers provided their responses to Plaintiff’s disputes.

       218.    Instead, Equifax, Experian, and Trans Union blindly accepted the

aforementioned furnishers’ incomplete version of the facts and continued to report the

inaccurate, derogatory information on Plaintiff’s credit reports.

       219.    Equifax, Experian, and Trans Union continue the practice of parroting the

response from furnishers even though they have been repeatedly sued for failing to conduct

reasonable investigations as required by the FCRA.

       220.    Equifax, Experian, and Trans Union do not intend to modify their dispute-

processing procedures because doing so would drastically increase their operating

expenses.

       221.    Instead, Equifax, Experian, and Trans Union intentionally choose not to

comply with the FCRA to lower their costs. Accordingly, Equifax, Experian, and Trans

Union’s violations of the FCRA are willful.

       222.    The aforementioned data furnishers, Bank of America, Capital One,

CorTrust Bank, Hy Cite Corporation, JP Morgan Chase, Truist Bank, Synchrony Bank, TD


                                              45
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 46 of 59




Bank, and Affirm Holdings, Inc., all violated 15 U.S.C. § 1681s-2(b) by failing to conduct

a reasonable investigation with respect to the disputed information, failing to review all

relevant information available to them, and failing to communicate to the respective credit

bureaus, via ACDV, to modify, delete, or permanently block the reporting of the disputed

credit accounts that do not belong to Plaintiff.

               Plaintiff’s October 2020 Disputes with the Credit Bureaus

       223.   On October 27, 2020, Plaintiff mailed a third round of written dispute letters

to Equifax, Experian, and Trans Union, via certified mail, disputing all of the

aforementioned personal and credit account information that the credit bureaus had

previously failed to remove from her credit files, including names reported and addresses

reported; and all of the aforementioned adverse and satisfactory accounts and hard inquiries

that do not belong to her. Plaintiff requested that Equifax, Experian, and Trans Union once

again reinvestigate the disputed information, correct the reporting, and send her corrected

copies of her credit reports.

       224.   Plaintiff’s October 2020 disputes specifically included her full name, date of

birth, Social Security number, and current address so that the credit bureaus would be able

to properly identify her and locate her credit files.

       225.   Plaintiff also attached the following documents to her October 2020 disputes:

a copy of her Equifax, Experian, and Trans Union December 2019 credit reports (with all

of the inaccurate information she was disputing highlighted in bright yellow), Social

Security card, and driver’s license.




                                              46
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 47 of 59




         The Credit Bureaus’ Responses to Plaintiff’s October 2020 Disputes

       226.   Upon receiving Plaintiff’s written dispute in October 2020, Equifax sent

ACDVs to the following furnishers regarding the credit accounts Plaintiff disputed:

           a) SYNCB/WALMART, Account #603220379435*

           b) LVNV FUNDING, LLC, Account #603220379435*

           c) TD BANK USA/TARGET CREDIT, Account #585975213988*

           d) SUNTRUST BANK DBA LIGHTSTREAM, Account #LS5754*

           e) JPMCB CARD SERVICES, Account #426684159585*

       227.   Synchrony Bank verified for Equifax that Account #603220379435* belongs

to Plaintiff and is accurately reporting on Plaintiff’s credit report.

       228.   LVNV Funding, LLC (collection agency who purchased the account from

Synchrony Bank/Walmart), verified for Equifax that Account #603220379435* belongs to

Plaintiff and is accurately reporting on Plaintiff’s credit report.

       229.   TD Bank verified for Equifax that Account #585975213988* belongs to

Plaintiff and is accurately reporting on Plaintiff’s credit report.

       230.   Truist Bank verified for Equifax that Account #LS5754* belongs to Plaintiff

and is accurately reporting on Plaintiff’s credit report

       231.   JPMorgan Chase Bank verified for Equifax that Account #426684159585*

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

       232.   On November 27, 2020, Equifax completed its reinvestigation of Plaintiff’s

dispute and returned the results of its 15 U.S.C. § 1681i dispute reinvestigation to Plaintiff.


                                               47
            Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 48 of 59




Equifax failed to remove five (5) of the six (6) disputed credit accounts, which do not

belong to Plaintiff, and which continued to appear on Plaintiff’s Equifax credit report

thereafter.

          233.   Equifax failed to conduct a reinvestigation of the fourteen (14) hard inquiries

disputed by Plaintiff, in violation of 15 U.S.C. § 1681i(a)(1)(A).

          234.   Upon receiving Plaintiff’s written dispute in October 2020, Trans Union sent

ACDVs to the following furnishers regarding the credit accounts Plaintiff disputed:

              a) BANK OF AMERICA, Account #440066195576****

              b) TD BANK USA/TARGET CREDI, Account #585975213988****

              c) JPMCB CARD SERVICES, Account #426684159585****

              d) SUNTRUST BANK DBA LIGHTSTREAM, Account #LS5754****

              e) CORTRUST BANK, Account #543668400038****

              f) LVNV FUNDING, LLC, Account #603220379435****

              g) SYNCB/WAL-MART, Account #603220379435****

          235.   Bank    of   America     instructed   Trans   Union     to   delete   Account

#440066195576**** from Plaintiff’s credit file.

          236.   TD Bank verified for Trans Union that Account #585975213988****

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

          237.   JPMorgan Chase Bank verified for Trans Union that Account

#426684159585**** belongs to Plaintiff and is accurately reporting on Plaintiff’s credit

report.


                                                48
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 49 of 59




       238.   Truist Bank verified for Trans Union that Account #LS5754**** belongs to

Plaintiff and is accurately reporting on Plaintiff’s credit report.

       239.   Cortrust Bank verified for Trans Union that Account #543668400038****

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

       240.   LVNV Funding, LLC (collection agency who purchased the account from

Synchrony Bank/Walmart), verified for Trans Union that Account #603220379435*

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

       241.   Synchrony Bank verified for Trans Union that Account #603220379435****

belongs to Plaintiff and is accurately reporting on Plaintiff’s credit report.

       242.   On December 8, 2020, Trans Union completed its reinvestigation of

Plaintiff’s dispute and returned the results of its 15 U.S.C. § 1681i dispute reinvestigation

to Plaintiff. Trans Union failed to remove six (6) of the seven (7) disputed credit accounts,

which do not belong to Plaintiff, and which continued to appear on Plaintiff’s Trans Union

credit report thereafter.

       243.   Trans Union failed to conduct a reinvestigation of the seventeen (17)

hard/regular inquiries disputed by Plaintiff, in violation of 15 U.S.C. § 1681i(a)(1)(A).

       244.   Upon receiving Plaintiff’s written dispute in February 2020, Experian sent

ACDVs to the following furnishers regarding the credit accounts Plaintiff disputed:

       245.   Experian failed to conduct a reinvestigation of Plaintiff’s October 27, 2020

dispute, in violation of 15 U.S.C. § 1681i.

       246.   The aforementioned data furnishers, CorTrust Bank, JP Morgan Chase Bank,

Truist Bank, Synchrony Bank, TD Bank, and LVNV Funding, LLC, all violated 15 U.S.C.


                                              49
             Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 50 of 59




§ 1681s-2(b) by failing to conduct a reasonable investigation with respect to the disputed

information, failing to review all relevant information available to them, and failing to

communicate to the respective credit bureaus, via ACDV, to modify, delete, or

permanently block the reporting of the disputed credit accounts that do not belong to

Plaintiff.

       247.     As a result of the Defendants’ conduct, action, and inaction, Plaintiff suffered

damage by loss of credit; loss of the ability to purchase and benefit from her credit;

detriment to her credit rating; the expenditure of time and money disputing and trying to

correct the inaccurate credit reporting; and emotional distress including the mental and

emotional pain, anguish, humiliation, and embarrassment of credit denials and having

another consumers’ personal and credit account information mixed in her credit files.

                                   CLAIMS FOR RELIEF

                                    COUNT I
                               15 U.S.C. § 1681e(b)
 Failure to Follow Reasonable Procedures to Assure Maximum Possible Accuracy
 (First Claim For Relief Against Defendants Equifax, Experian, and Trans Union)

       248.     Plaintiff re-alleges and incorporates the allegations set forth in Paragraphs 1-

247 as if fully stated herein.

       249.     Defendants Equifax, Experian, and Trans Union violated 15 U.S.C.

§ 1681e(b) by failing to establish or to follow reasonable procedures to assure maximum

possible accuracy in the preparation of the credit reports and credit files they published and

maintain concerning Plaintiff.




                                               50
           Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 51 of 59




       250.   As a result of Defendants Equifax, Experian, and Trans Union’s conduct,

action, and inaction, Plaintiff suffered damage by loss of credit; loss of the ability to

purchase and benefit from her credit; detriment to her credit rating; the expenditure of time

and money disputing and trying to correct the inaccurate credit reporting; and emotional

distress including the mental and emotional pain, anguish, humiliation, and embarrassment

of credit denials and having another consumers’ personal and credit account information

mixed in her credit file.

       251.   Defendants Equifax, Experian, and Trans Union’s conduct, action, and

inaction was willful, rendering them each separately liable for actual or statutory damages,

and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n. In the alternative, it was negligent, entitling Plaintiff to recover under 15 U.S.C.

§ 1681o.

       252.   Plaintiff is entitled to recover attorney’s fees and costs from Defendants

Equifax, Experian, and Trans Union in an amount to be determined by the Court pursuant

to 15 U.S.C. § 1681n and/or § 1681o.

                                   COUNT II
                                15 U.S.C. § 1681i
                Failure to Perform a Reasonable Reinvestigation
(Second Claim For Relief Against Defendants Equifax, Experian, and Trans Union)

       253.   Plaintiff re-alleges and incorporates the allegations set forth in Paragraphs 1-

247 as if fully stated herein.

       254.   Defendants Equifax, Experian, and Trans Union violated 15 U.S.C. § 1681i

by failing to delete inaccurate information in Plaintiff’s credit file after it received multiple



                                               51
           Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 52 of 59




notices of such inaccuracies; by failing to conduct a lawful reinvestigation on numerous

occasions of both disputed credit accounts and hard inquiries; and by failing to maintain

reasonable procedures with which to filter and verify disputed information in Plaintiff’s

credit files.

       255.     As a result of Defendants Equifax, Experian, and Trans Union’s conduct,

action, and inaction, Plaintiff suffered damage by loss of credit; loss of the ability to

purchase and benefit from her credit; detriment to her credit rating; the expenditure of time

and money disputing and trying to correct the inaccurate credit reporting; and emotional

distress including the mental and emotional pain, anguish, humiliation, and embarrassment

of credit denials and having another consumers’ personal and credit account information

mixed in her credit file.

       256.     Defendants Equifax, Experian, and Trans Union’s conduct, action, and

inaction was willful, rendering them each separately liable for actual or statutory damages,

and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n. In the alternative, it was negligent, entitling Plaintiff to recover under 15 U.S.C.

§ 1681o.

       257.     Plaintiff is entitled to recover attorney’s fees and costs from Defendants

Equifax, Experian, and Trans Union in an amount to be determined by the Court pursuant

to 15 U.S.C. § 1681n and/or § 1681o.

                                    COUNT III
                            15 U.S.C. § 1681i(a)(5)(B)(ii)
 Failure to Give Notice to Consumer of Reinsertion of Previously Deleted Material
 (Third Claim For Relief Against Defendants Equifax, Experian, and Trans Union)



                                             52
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 53 of 59




       258.    Plaintiff re-alleges and incorporates the allegations set forth in Paragraphs 1-

247 as if fully stated herein.

       259.    Prior to providing Plaintiff’s credit file to KIA Motor Finance on April 1,

2019, Equifax reinserted one or more of the previously deleted derogatory collection

accounts, belonging to unrelated consumer Jennifer Lynn Martinez, into Plaintiff’s credit

file and failed to notify Plaintiff of the reinsertion in writing no later than five (5) business

days after the reinsertion, in violation of 15 U.S.C. § 1681i(a)(5)(B)(ii).

       260.    Prior to providing Plaintiff’s credit file to Aqua Finance on May 1, 2019,

Trans Union reinserted one or more of the previously deleted derogatory collection

accounts, belonging to unrelated consumer Jennifer Lynn Martinez, into Plaintiff’s credit

file and failed to notify Plaintiff of the reinsertion in writing no later than five (5) business

days after the reinsertion, in violation of 15 U.S.C. § 1681i(a)(5)(B)(ii).

       261.    After deleting credit account information from Plaintiff’s Experian credit file

in response to her January 2019 dispute, Experian reinserted one or more of the previously

deleted derogatory collection accounts, belonging to unrelated consumer Jennifer Lynn

Martinez, into Plaintiff’s credit file and failed to notify Plaintiff of the reinsertion in writing

no later than five (5) business days after the reinsertion, in violation of 15 U.S.C.

§ 1681i(a)(5)(B)(ii).

       262.    As a result of Defendants Equifax, Experian, and Trans Union’s conduct,

action, and inaction, Plaintiff suffered damage by loss of credit; loss of the ability to

purchase and benefit from her credit; detriment to her credit rating; the expenditure of time

and money disputing and trying to correct the inaccurate credit reporting; and emotional


                                                53
           Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 54 of 59




distress including the mental and emotional pain, anguish, humiliation, and embarrassment

of credit denials and having another consumers’ personal and credit account information

mixed in her credit file.

       263.   Defendants Equifax, Experian, and Trans Union’s conduct, action, and

inaction was willful, rendering them each separately liable for actual or statutory damages,

and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n. In the alternative, it was negligent, entitling Plaintiff to recover under 15 U.S.C.

§ 1681o.

       264.   Plaintiff is entitled to recover attorney’s fees and costs from Defendants

Equifax, Experian, and Trans Union in an amount to be determined by the Court pursuant

to 15 U.S.C. § 1681n and/or § 1681o.

                                  COUNT IV
                             15 U.S.C. §§ 1681b(a)
           Furnishing a Credit Report Without a Permissible Purpose
(Fourth Claim For Relief Against Defendants Equifax, Experian, and Trans Union)

       265.   Plaintiff re-alleges and incorporates the allegations set forth in Paragraphs 1-

247 as if fully stated herein.

       266.   This action involves the willful, knowing, and/or negligent violation of the

FCRA relating to the dissemination of consumer credit and other financial information.

       267.   Plaintiff is a “consumer” as defined by the FCRA.

       268.   Defendants Equifax, Experian, and Trans Union are consumer reporting

agencies that furnish consumer reports as defined and contemplated by the FCRA.




                                             54
          Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 55 of 59




       269.   The FCRA prohibits any consumer reporting agency from furnishing a

consumer report unless it has a permissible purpose enumerated under the FCRA, 15

U.S.C. § 1681b(a).

       270.   On multiple occasions, Defendants Equifax, Experian, and Trans Union

furnished Plaintiff’s credit reports to various creditors in response to an application of

credit initiated by unrelated consumer Jennifer Lynn Martinez and, thus, without a

permissible purpose for furnishing Plaintiff’s consumer report, as Plaintiff did not seek

credit from the various creditors, and Defendants Equifax, Experian, and Trans Union

therefore had no reason to believe that the various creditors intended to use Plaintiff’s credit

information in connection with a credit transaction involving Plaintiff, which is a violation

of the FCRA, 15 U.S.C. § 1681b(a).

       271.   As a result of Defendants Equifax, Experian, and Trans Union’s conduct,

action, and inaction, Plaintiff suffered substantial actual damages, including but not limited

to, the loss of her right to keep her private financial information confidential, the loss of

her right to information about who was viewing her private financial information and how

her private financial information was affecting actions taken on applications of credit filed

in another consumer’s name; loss of credit itself; loss of the ability to purchase and benefit

from her credit; detriment to her credit rating; the expenditure of time and money disputing

and trying to correct the inaccurate credit reporting; and emotional distress including the

mental and emotional pain, anguish, humiliation, and embarrassment of credit denials and

having another consumers’ hard inquiries mixed in her credit files.




                                              55
           Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 56 of 59




       272.   Defendants Equifax, Experian, and Trans Union’s conduct, action, and

inaction was willful, rendering them each separately liable for actual or statutory damages,

and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n. In the alternative, it was negligent, entitling Plaintiff to recover under 15 U.S.C.

§ 1681o.

       273.   Plaintiff is entitled to recover attorney’s fees and costs from Defendants

Equifax, Experian, and Trans Union in an amount to be determined by the Court pursuant

to 15 U.S.C. § 1681n and/or § 1681o.

                                         COUNT V
                                   15 U.S.C. § 1681s-2(b)
         Failure to Conduct a Reasonable Investigation of the Disputed Information
               and Review all Relevant Information Provided by the Consumer
         (First Claim For Relief Against Defendants Capital One, JPMorgan Chase,
              Truist Bank, Synchrony Bank, TD Bank, CorTrust Bank, Hy Cite
              Corporation, Bank of America, Affirm, Inc., and LVNV Funding)

       274.   Plaintiff re-alleges and incorporates the allegations set forth in Paragraphs 1-

247 as if fully stated herein.

       275.   Defendants Capital One, JPMorgan Chase, Truist Bank, Synchrony Bank,

TD Bank, CorTrust Bank, Hy Cite Corporation, Bank of America, Affirm, Inc., and LVNV

Funding published the aforementioned disputed credit accounts to Equifax, Experian, and

Trans Union in Plaintiff’s name, despite the fact that the disputed credit accounts belong

to unrelated consumer Jennifer Lynn Martinez.

       276.   Defendants Capital One, JPMorgan Chase, Truist Bank, Synchrony Bank,

TD Bank, CorTrust Bank, Hy Cite Corporation, Bank of America, Affirm, Inc., and LVNV

Funding violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly investigate


                                             56
           Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 57 of 59




Plaintiff’s disputes of the aforementioned credit accounts; by failing to review all relevant

information regarding the same; by failing to accurately respond to the various ACDVs

sent to them by Defendants Equifax, Experian, and Trans Union; by failing to correctly

report results of an accurate investigation to Equifax, Experian, and Trans Union; and by

failing to permanently and lawfully correct their own internal records to prevent the re-

reporting of the disputed credit accounts to Defendants Equifax, Experian, and Trans

Union.

         277.   As a result of Defendants Capital One, JPMorgan Chase, Truist Bank,

Synchrony Bank, TD Bank, CorTrust Bank, Hy Cite Corporation, Bank of America,

Affirm, Inc., and LVNV Funding’s conduct, action, and inaction, Plaintiff suffered damage

by loss of credit; loss of the ability to purchase and benefit from her credit; detriment to

her credit rating; the expenditure of time and money disputing and trying to correct the

inaccurate credit reporting; and emotional distress including the mental and emotional pain,

anguish, humiliation, and embarrassment of credit denials.

         278.   Defendants Capital One, JPMorgan Chase, Truist Bank, Synchrony Bank,

TD Bank, CorTrust Bank, Hy Cite Corporation, Bank of America, Affirm, Inc., and LVNV

Funding’s conduct, action, and inaction was willful, rendering them each separately liable

for actual or statutory damages, and punitive damages in an amount to be determined by

the Court pursuant to 15 U.S.C. § 1681n. In the alternative, it was negligent, entitling

Plaintiff to recover under 15 U.S.C. § 1681o.

         279.   Plaintiff is entitled to recover attorney’s fees and costs from Defendants

Capital One, JPMorgan Chase, Truist Bank, Synchrony Bank, TD Bank, CorTrust Bank,


                                             57
           Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 58 of 59




Hy Cite Corporation, Bank of America, Affirm, Inc., and LVNV Funding in an amount to

be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for relief as follows:

      a)      Determining that each Defendant negligently and/or willfully violated the

              FCRA;

      b)      Awarding Plaintiff actual damages, statutory, and punitive damages as

              provided by the FCRA;

      c)      Awarding Plaintiff reasonable attorneys’ fees and costs from each Defendant

              as provided by the FCRA; and

      d)      Granting further relief, in law or equity, as this Court may deem appropriate

              and just.

                             DEMAND FOR JURY TRIAL

      280.    Plaintiff demands a trial by jury.


Dated: February 9, 2021                   HUMPHREYS WALLACE HUMPHREYS PC


                                          By: /s/ Lucius James Wallace

                                          Lucius James Wallace, OBA# 16070
                                          Robert David Humphreys, OBA#12346
                                          Paul Catalano, OBA #22097
                                          9202 South Toledo Ave.
                                          Tulsa, OK 74137
                                          Telephone: (918) 747-5300, ext. 3
                                          Fax: 918-471-2223
                                          luke@hwh-law.com
                                          david@hwh-law.com


                                             58
Case 5:21-cv-00098-D Document 1 Filed 02/09/21 Page 59 of 59




                           paul@hwh-law.com

                           Hans W. Lodge, MN Bar No. 0397012*
                           (Pro Hac Vice Pending)
                           BERGER MONTAGUE PC
                           43 SE Main Street, Suite 505
                           Minneapolis, MN 55414
                           Telephone: (612) 607-7794
                           Fax: (612) 584-4470
                           hlodge@bm.net

                           ATTORNEYS FOR PLAINTIFF




                             59
